Citation Nr: 1634818	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1944.  He died in February 2008 and the appellant is his daughter.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2013 decision issued by the Department of Veterans' Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

In October 2014, the appellant was advised in a letter that her requested Board hearing before a Veterans Law Judge at the VA's Central Office in Washington, DC, had been scheduled for November 2014; however, she failed to appear for such hearing.  Therefore, her request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the appellant's November 2013 claim for benefits, the December 2013 denial of benefits, the January 2014 notice of disagreement (NOD), the May 2014 statement of the case (SOC), and the July 2014 substantive appeal (VA form 9), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The Veteran died in February 2008.

2.  The appellant was born in January 1946 and was 62 years old when she first applied for accrued benefits in July 2008; she was 67 years old when she again applied for accrued benefits in November 2013.

3.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.
CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued benefits on the basis of the appellant being a "child" of the Veteran are not met.  38 U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.950 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

With regard to the appellant's claim for accrued benefits, this issue is being decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  While the Board acknowledges that no VCAA notice was sent to the appellant, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's duties to notify and assist is not necessary.

II.  Legal Criteria and Analysis

The appellant seeks entitlement to accrued benefits.  As mentioned above, she is the deceased Veteran's daughter.

Accrued benefits are benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed two years prior to the last date of entitlement, may be awarded to the beneficiaries of a veteran.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2015).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R.   § 3.1000 (c).  Moreover, in order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

To be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A) , which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The Veteran died in February 2008 due to coronary artery disease.  See Death Certificate.  In July 2008, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for Surviving Spouse or Child (Including Death Compensation if Applicable) where she claimed that she took care of her father for 14 years and lost her social security benefits as a result.  In a December 2008 letter, the RO notified the appellant of their denial of her claims for DIC, death pension and accrued benefits because the evidence of record showed she was already over age 23 and there was no evidence to show permanent incapacity for self-support due to mental or physical incapacity before reaching the age of 18.  Hence, it was determined that the appellant may no longer be considered as a "child" for VA purposes.  In addition, the RO determined that no moneys were due to the Veteran at the time of his death and therefore no accrued benefits were owed.

The Appellant did not appeal the RO's December 2008 decision.  She filed a claim for entitlement to service connection for cause of death and burial benefits.  In January 2009, the RO granted her request for burial benefits, and denied her claim for service connection for cause of death as well as an outstanding claim for entitlement to special monthly compensation (SMC) based on aid and attendance/housebound, which had been pending since 1994.  The appellant did not appeal either of the RO's January 2009 decisions. 

In November 2013, the appellant submitted VA Form 21-601 Application for Reimbursement from Accrued Amounts Due to a Deceased Beneficiary where again she claimed that she took care of her father for 14 years prior to his death.  In December 2013, the RO notified the appellant of their denial of her claim for accrued benefits as her claim was not received within one year of the Veteran's death and that at the time of the Veteran's death no money was due to him. 
In January 2014 the appellant submitted a notice of disagreement.  After the RO issued a statement of the case in May 2014, the appellant submitted a substantive appeal via VA Form 9 in July 2014. 

After review of the evidence of record, the Board finds that the evidence shows that the appellant is the Veteran's adult daughter, but has not been shown to be a "helpless child" for VA purposes prior to turning 18 as defined for VA death and accrued benefits purposes.  In this regard, the Board finds that, in July 2008 and November 2013, when she filed her claims for VA death and accrued benefits, the appellant was neither a minor child (under the age of 18) nor was she in a program of education or training and under the age of 23.  The appellant was born in January 1946 and attained the age of 18 in January 1964 and the age of 23 in January 1969.  Consequently, the appellant was not a child of the Veteran under either 38 C.F.R.   § 3.57(a)(1)(i) or (iii) at the time she filed her claims in July 2008 and November 2013.  Furthermore, the appellant does not contend, and the evidence does not show, that she became permanently incapable of self-support before the age of 18.  

It is clear that the appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  Because the appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to accrued benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis, supra.  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.



ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to accrued benefits, and her claim is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


